Citation Nr: 0819248	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  05-37 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC), pursuant to the provisions of 38 U.S.C.A. § 1318. 

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active service from April 1944 to June 1946.  
The veteran died in April 2004; the appellant is his widow. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision and 
notice letter, in which the RO denied claims for service 
connection for the cause of the veteran's death, for accrued 
benefits, and for DIC benefits, pursuant to the provisions of 
38 U.S.C.A. § 1318.  The appellant's representative, on her 
behalf, filed a notice of disagreement (NOD) in July 2005, 
and the RO issued a statement of the case (SOC) with regard 
to denial of service connection for the cause of the 
veteran's death and DIC benefits in October 2005.  The 
appellant filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in November 2005.

In her substantive appeal, the appellant requested the 
opportunity to testify during a hearing before a Veterans Law 
Judge (VLJ) in Washington, D.C. In a   January 2006 letter, 
the  Board informed  the appellant that a Board hearing was 
scheduled for March 2006; however, the record indicates that 
the appellant cancelled this hearing.

In June 2008, a Deputy Vice-Chairman of the Board granted the 
motion of the appellant's representative to advance this 
appeal on the Board's docket, pursuant to  38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2007).

The Board's decision on the claim for service connection for 
the cause of the veteran's death and the claim for DIC 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1318, 
is set forth below.  The matter of entitlement to accrued 
benefits-for which  the appellant has completed the first of 
two actions needed to place this matter in appellant status-
is -is addressed in the remand portion of the decision below 
and is remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on her part, is required. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each  claim  herein decided have been 
accomplished.  

2.  The veteran's death certificate lists the immediate cause 
of death as sepsis, due to or as a consequence of coma, due 
to or as a consequence of subarachnoid hemorrhage, due to or 
as a consequence of coronary artery disease (CAD) and 
complete heart block. 

3.  At the time of the veteran's death on April [redacted], 2004, 
service connection was in effect for: post-traumatic stress 
disorder (PTSD) (rated as 50 percent disabling), and 
residuals of cold injury of the left foot and the right foot 
(each rated as 30 percent disabling); his combined rating was 
80 percent and he had been awarded a total disability rating 
based on individual unemployability (TDIU), effective 
November 7, 2001.  

4.  No cardiovascular disease was manifest until many years 
following the veteran's separation from service, and the most 
probative medical nexus opinion weighs against the claim.

5.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.

6.  The veteran, who died 57 years after his discharge from 
service, was not rated as totally disabled due to service-
connected disabilities for 10 continuous years immediately 
preceding death.


CONCLUSION OF LAW


1.  The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. § , 1310, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.312 (2007).

2.  The claim for DIC benefits, pursuant to the provisions of 
38 U.S.C.A. § 1318, is without legal merit.  38 U.S.C.A. § 
1318 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.22, 20.1106 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant appellant of any evidence that is necessary 
to substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v.  
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).   
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any  
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.   

Specific to a claim for DIC benefits, VA's notice 
requirements include (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d  
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

As regards the claim for DIC, pursuant to 38 U.S.C.A. § 1318,  
the appellant has been notified of the basis for the denial 
of this claim, and has been afforded opportunity to present 
evidence and/or argument with regard to that claim.  Further,  
there is no indication that any evidence bearing on this 
claim is outstanding.  Thus, the Board finds that all 
notification and development action on this claim has been  
accomplished.  As indicated below, the DIC claim is being 
denied as lacking legal merit; as such, the duties to notify 
and assist imposed by the VCAA are not applicable.  See Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).

As regards the claim for service connection for the cause of 
the veteran's death, in a June 2004 pre-rating letter, the RO 
provided notice to the appellant regarding what  information 
and evidence was needed to substantiate the claim for service 
connection for the cause of the veteran's death (as well as 
the claim for DIC, pursuant to 38 U.S.C.A. § 1318), as well 
as what information and evidence must be  submitted by her, 
what information and evidence would be obtained by VA, and 
the need for her to advise VA of and to submit any further 
evidence in her possession that is relevant to the claims.  
After issuance of the notice and an opportunity for the 
appellant to respond, the claims were adjudicated in the 
September 2004 rating decision now on appeal.  Although the 
June 2004 letter does not specifically include a statement of 
the conditions for which the late veteran was service-
connected at the time of his death, this omission did not 
prejudice the appellant, as it is evident that she was 
already aware of them.  The Board notes that in a June 2004 
statement in support of her claims, the appellant reported 
that the veteran had severe PTSD and extremely bad frozen 
feet due to his time in the Army for which he was receiving 
treatment from the VA.  She submitted a private physician's 
statement that discussed the veteran's service-connected PTSD 
disability and its alleged effect on  the veteran's health 
and ultimate demise.  In addition, in the appellant's 
November 2005 substantive appeal, she again noted the 
veteran's service-connected disabilities, and correctly 
identified the assigned ratings for each, as well as the 
grant of a TDIU since November 7, 2001.  Thus, the deficiency 
was effectively cured by actual knowledge of the  appellant.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Moreover, as indicated above, the June 2004 letter otherwise 
provided adequate notice of the VCAA's provisions as they 
pertained to DIC claims, pursuant to Hupp.

In addition, although the appellant has not been provided 
notice regarding assignment of effective dates (in the event 
that either claim is granted), as  the Board's decision 
herein denies the claim for service connection for the cause 
of the  veteran's death, and the claim for DIC benefits, 
pursuant to 38 U.S.C.A. § 1318, no effective date is being, 
or is to be assigned,. Accordingly,  there is therefore no 
possibility of prejudice to the veteran under the 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.   Pertinent medical 
evidence associated with the claims file consists of a few of 
the veteran's service treatment and personnel records, post-
service VA and private medical records, earlier VA 
examination reports, the veteran's death certificate, a 
private physician's opinion, and a VA opinion as to the 
alleged relationship between the veteran's service-connected 
disabilities and his death.  The Board notes that the 
majority of the veteran's service treatment records are not 
available-as they have reportedly been destroyed in the 1973 
fire at the National Personnel Records Center (NPRC) in St. 
Louis, Missouri.  Also of record and considered in connection 
with these matters are various written statements provided by 
the appellant, the veteran's daughters, and by the 
appellant's representative, on her behalf.  
The Board also finds that there is no basis for further 
developing the record to create any additional evidence in 
connection with any claim on appeal.  In this regard in a 
January 2008 informal hearing presentation to the Board, the 
appellant's representative contends that the September 2004 
VA opinion was not complete because it did not address 
whether the veteran's service-connected PTSD impacted upon 
his non service-connected cardiovascular disease.  However, 
the Board finds that the report of the September 2004 VA 
examination, along with the other pertinent records 
associated with the claims file, provide a sufficient basis 
to decide the claims on appeal.  The Board finds that the 
examination in question was conducted by a physician with 
access to relevant information in the veteran's medical 
files.  The September 2004 VA opinion also reflects the 
examiner's familiarity with and discussion of the veteran's 
clinical history, his service-connected disabilities, to 
include the potential association between PTSD and 
cardiovascular disabilities, which he clearly explains is not 
for application in the veteran's factual situation.  In 
addition, the examiner noted reviewing, and commented on a 
favorable opinion submitted by the appellant. Further, the 
examiner made findings that were pertinent, and that were 
responsive to the questions asked of him.  For these reasons, 
the Board finds that the evidence of record, to include the 
September 2004 VA opinion, provides a sufficient basis for 
evaluation of the claims on appeal, and that further 
examination is not warranted.

In summary, in connection with the claims herein decided, the 
duties imposed by the VCAA have been considered and 
satisfied.  Through various notices of the RO,  the appellant 
has been notified and made aware of the evidence needed to 
substantiate the  claims, the avenues through which she might 
obtain such evidence, and the allocation of responsibilities 
between herself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is  additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered  in connection with either claim.  
Under these circumstances, any error in the sequence of 
events or content of the notice is not shown to prejudice the 
appellant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matters on appeal, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537,  543 (2006) 
(rejecting the argument that the Board lacks the authority to 
consider harmless  error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d  534, 549 (Fed. Cir. 1998). 

II.  Analysis

A.  Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that it was incurred in service.  38 
C.F.R. § 3.303(d). 

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and cardiovascular disease become manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in  service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2007).  Service-connected disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a  
contributory cause of death, it must be shown that service-
connected disability contributed substantially or materially; 
that it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that a service-connected disability casually shared 
in producing death; rather, a causal connection must be 
shown.  38 C.F.R. § 3.312(c)(1).

The veteran died on April [redacted], 2004.  His death certificate 
lists the immediate cause of death as sepsis, due to or as a 
consequence of coma, due to or as a consequence of 
subarachnoid hemorrhage, due to or as a consequence of CAD 
and complete heart block. 

During his lifetime, service connection was established for: 
post-traumatic stress disorder (PTSD) (rated as 50 percent 
disabling), and residuals of cold injury of the left foot and 
the right foot (each rated as 30 percent disabling).   The 
combined disability rating was 80 percent and he had been 
awarded a TDIU, effective November 7, 2001.  

Statements provided  by the appellant, and by her 
representative on her behalf, reflect the appellant's 
assertion  that the veteran's service-connected PTSD and/or 
residuals of cold injury of the right and left foot caused or 
contributed to the disabilities, in this case cardiovascular 
disease, that eventually caused his demise.  The veteran was 
diagnosed with CAD in June 2001.  In December 2003, the 
veteran was status post coronary artery bypass grafting and 
was diagnosed with a right bundle branch block, a left 
anterior fascicular block, and some lateral T-wave 
inversions.  

Considering the record in light of the above-noted legal 
authority, the Board finds that service connection for the 
cause of the veteran's death is not warranted.

As noted above, a majority of the veteran's service treatment 
records are not available for review, and were likely 
destroyed in a fire at the NPRC in 1973. The Board is aware 
that in such cases, VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of the appellant's claim for 
service connection for the cause of the veteran's death has 
been undertaken with these heightened duties in mind.

The veteran's service personnel records, to include his 
report of discharge showing the award of the Combat 
Infantryman's Badge, shows that his military combat 
experience in the European theater during the winter months 
was consistent with cold injuries and a VA examiner diagnosed 
cold injury to the feet.  In addition, the evidence shows the 
veteran participated in combat, and his diagnosed PTSD had 
been medically linked to his military combat experience.    
However, his service personnel records do not establish that 
the veteran was ever captured and incarcerated by enemy 
forces as a prisoner of war (POW).  

Moreover, the few service treatment records associated with 
the claims file are  completely negative for complaint, 
findings or diagnoses, of any cardiovascular  disease.  Nor 
does the post-service medical evidence indicate that any of 
the diseases listed on his death certificate as causing or 
contributing to the veteran's death were manifested to any 
degree during the first-post-service year following his 
discharge from active duty in June 1946.  

January 2000 to February 2000 private medical records note 
the veteran's blood pressure readings were 140/90 and 132/70, 
respectively.  The veteran denied any symptoms of 
hypertension.  

A May 2001 private medical record reflects that the veteran 
complained of shortness of breath, and the examiner 
questioned angina.  A chest x-ray impression was that no 
obvious acute abnormality was noted.  

A June 2001 private medical record reflects a finding of CAD.  
The Board points out that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. 
App. 365 (1992).

A November 2001 VA medical certificate reflects that the 
veteran's current medical problems include CAD, high 
cholesterol, and anxiety.  

A January 2002 VA outpatient record reflects that the veteran 
has a history of possible angina with exercise for the past 
year that was being investigated and a history of 
hypercholesteremia.  The impression included hypertension.  

In July 2002, service connection was established for PTSD, 
for residuals of cold injury of the left foot and of the 
right foot, and for a TDIU, each effective November 7, 2001.

A December 2003 neurology consultation report from R. Conroy, 
D.O., reflects that the veteran presented to St. Luke's 
Hospital after two episodes of transient loss of 
consciousness without warning, and some shaking of his upper 
arms.  He denied chest pain, he was in a normal sinus rhythm.  
There was a right bundle branch block, a left anterior 
fascicular block, and also some lateral T-wave inversion 
which were apparently new. A CT scan of the head showed 
scattered calcification in hi bran parenchyma, but no 
evidence of a stroke.  It was noted that he had extensive 
mineralization of his intracranial internal carotids.  His 
blood pressure was 100/65.  The impression was question of 
convulsive syncope.    

January 2004 St. Luke Hospital records reflect that the 
veteran was admitted after an episode of syncope and 
collapse, hitting his head.  A cardiology consultation report 
reflects that the veteran was admitted to St. Luke's Hospital 
two months earlier with unstable angina.  He was then 
transferred to Massachusetts General Hospital where he 
underwent successful coronary artery bypass surgery.  Two 
weeks ago, the veteran suffered a brief episode of syncope 
and was admitted to St. Luke's Hospital for a brief period.  
At present, paramedics reported his pulses to be 28 beats per 
minute with a blood pressure of 90.  A temporary pacemaker 
was inserted in the hospital.  After 02 saturation, he 
returned to 100 percent with restoration of normal blood 
pressure.  The assessment was complete heart block with 
severe bradycardia and then subsequently became dependent on 
his Zoll external pacemaker with apparent only intermittent 
capture.  

A January 2004 consultation report from A. Marcovici, M.D., 
notes that the veteran's pulse was 83 and blood pressure was 
180/86.   The veteran underwent a CT scan of the head which 
revealed intracranial hemorrhage and bifront subarachnoid 
hemorrhage as well as intraparenchymal effect.
 
A March 2004 St. Luke's Hospital discharge summary reflects, 
in addition to information provided above, that the veteran 
initially returned to a sinus rhythm around 100, some 
tachycardia was subsequently noted along with a fever 
subsequent to admission.  The veteran worsened neurologically 
and underwent evacuation of a large subdural, but did poorly.  
He underwent another operation because of diminished 
responsiveness and increasing size of the subdural.  For the 
rest of the hospitalization, he ran persistent fevers and was 
treated for methicillin-resistant Staphylococcus aureus 
(MRSA).  Arrangements were made for placement in New Bedford 
Rehabilitation in view of his strong premorbid condition.  
The final diagnoses were subdural with significant brain 
injury requiring two surgical evacuations, anemia of chronic 
disease, CAD, Bradycardia probably secondary to medications, 
hyperlipidemia, and decubitus with both MRSA and pseudomonas.  

An April [redacted], 2004 St. Luke's Hospital final summary reflects 
that the veteran was transferred from a nursing home with 
marked congestion, urinary infection, temperature of 106, and 
blood pressure of 40.  The veteran had CAD and underwent 
uncomplicated bypass graft, but then developed heart block 
causing a fall with head injury, subarachnoid hemorrhage.  It 
was so large requiring evacuation and postoperative near 
vegetative state.  He has had aspiration pneumonia versus 
dynamia.  He rapidly deteriorated.  The final diagnosis was 
septic shock, probable combination aspiration pneumonia and 
possible urinary tract infection; vegetative state following 
subdural evacuation, status post myocardial infarction; 
coronary bypass grafting, status post heart block, mild non-
insulin dependent diabetes mellitus, and decubiti.

The Board also notes that the claims file also includes 
conflicting medical opinions on the question of whether there 
exists a  relationship between the veteran's service-
connected disabilities and his death-one from a VA physician 
at the Boston Healthcare System (HCS) and the other from a VA 
examiner (also a physician) . 

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  As true with any piece of evidence, 
the credibility and weight to be assigned to these opinions 
are within the province of the Board as adjudicators. 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993)   In this 
case, the Board finds that the most persuasive medical 
opinion on the question of whether there exists a medical 
relationship between the veteran's service-connected 
disabilities and his death weighs against the claim.
 
The only medical opinion  that tends to support the 
appellant's claim is a May 2004 statement from E.P.R., M.D., 
a VA physician at the Boston VA HCS.  Dr. R. stated that the 
veteran passed away April [redacted], 2004 from complications of 
brain hemorrhaging (subarachnoid), and went into a coma due 
to sepsis as well as CAD and complete heart block.  He opined 
that the veteran's prolonged PTSD most likely contributed to 
the veteran's medical and health problems.  Dr. R. further 
opined that any of the veteran's PTSD symptoms could have 
caused or created the disorientation that caused him to fall, 
which ultimately shortened his life.   However, the Board 
finds these statements are not persuasive.

Dr. R. did not indicate that the claims file or any pertinent 
medical records were reviewed and no rationale was provided 
for this opinion.  Dr. R. also did not provide a specific 
evidentiary or medical basis-pertinent to this veteran-for 
the opinion.  The Board notes that, in assessing evidence 
such as medical opinions, the failure of the physician to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Furthermore, Dr. R's opinion is speculative, and is, 
thus, insufficient to persuasively support the claim.  See, 
e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (doctor's 
statement that service-connected injuries "may or may not" 
have contributed to death was too speculative to create 
nexus).   In fact, the physician's opinion appears to be 
based solely on a desire to help the veteran's widow, the 
appellant.   

By contrast, the Board finds the September 2004 VA medical 
opinion probative on the question of  is the most persuasive 
medical opinion that whether a disability of service origin 
caused or contributed substantially or materially to the 
veteran's death.  

After reviewing the claims file,  the VA physician noted that 
an April [redacted], 2004 final hospital discharge summary showed 
that the veteran's final diagnosis was septic shock, probably 
a combination of respiration pneumonia and possibly urinary 
sepsis infection.  Vegetative state following subdural 
evacuation, status post myocardial infarction, coronary 
bypass graft, status post heart block, mild non-insulin 
dependent diabetes mellitus, and decubiti.  The veteran had 
CAD and underwent uncomplicated bypass graft, but then 
developed heart block causing a fall with head injury, 
subarachnoid hemorrhage.  It was so large requiring 
evacuation and postoperative near vegetative state.  He has a 
history of mild diabetes, hypertension, and CAD.  The 
September 2004 VA physician opined that it was clear from a 
review of the veteran's chart that the following set of 
events took place, the bypass graft by itself was 
uncomplicated; however, the veteran later developed a 
complete heart block, which caused his syncopal episode that 
caused him to fall.  While the veteran fell from the heart 
block, he injured his head and developed a subdural hematoma.  
This subdural hematoma caused the veteran his complication 
for which he had surgery, but the subdural hematoma was large 
and left him in a permanent vegetative state.  He was 
transferred to a nursing home where he eventually got 
aspiration pneumonia.  He was admitted for his last 
hospitalization, and died from septic shock secondary to 
aspiration pneumonia.  

In other words, the September 2004 VA physician stated that 
the chain of events that led to the veteran's death was that 
he died from septic shock, which was from aspiration 
pneumonia.  His aspiration pneumonia was from his vegetative 
state, which was from his subdural hematoma.  His subdural 
hematoma came from a fall, resulting from a syncopal episode, 
due to heart block and bradycardia.  The veteran's heart 
block and bradycardia came from CAD.  He opined that the 
veteran's  CAD was secondary to the usual risk factors of CAD 
and unrelated to PTSD.  

The September 2004 VA physician addressed Dr. R's May 2004 
letter, commenting that while indeed PTSD at nighttime can 
cause as known a disruption in sleep and nightmares where 
people can have a disturbed REM and non-REM sleep leading to 
agitation, thrashing, jumping, and many cases are described 
where people having PTSD at night where they actually fell 
out of bed resulting in injury and factures of different 
bones and the buttock; however, the deceased was not in sleep 
with nightmares and jumping out of bed when this happened.  
The veteran had been walking and he was found to have a 
normal heartbeat and heart rate and blood pressure.  His 
episode was not in confusion during a nighttime nightmare.  
It was the result of a predictable course.  He furthered, in 
this respect, the statement by Dr. R. is unattainable and is 
unlikely to represent the true development of the events. 

As regards a relationship between cold injury and CAD, the VA 
physician indicated  that , at this point, he was only aware 
of malnutrition and cold injury in POWs that result in 
ischemic heart disease while they had swollen legs and 
vitamin deficiency.  Pure exposure to cold even resulting in 
cold injury per se is not a risk factor for later development 
of CAD.  Therefore,  he opined that it is very unlikely that 
the veteran's cold injury did contribute in any way to this 
later development of his CAD.  


Clearly, the September 2004 VA physician reached his 
conclusions only after a thorough review of the claims file, 
and consideration of the veteran's documented medical 
history, to include the favorable opinion associated with the 
claims file.  Thus, the Board finds that this medical 
opinion-which weighs against the claim-is entitled to more 
weight.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); 
Guerrieri, 4 Vet. App. at 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

In addition to the medical evidence, the Board has considered  
the written assertions advanced  by the appellant, as those 
advanced by the veteran's daughters and by  her 
representative, or her behalf.; however,  none of this 
evidence provides a basis for allowance of the claim,.  To 
the extent that a relationship between the  , veteran's death 
and his service-connected PTSD and residuals of cold injury 
to his right and left right and left, the Board emphasizes 
that matters of diagnosis and etiology are within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994). .  As laypersons 
without the appropriate medical training and expertise, none 
of the above-referenced individuals is competent to provide a 
probative opinion on a medical matter, such as the medical 
relationship, if any, between a specific disability and the 
veteran's death.  See Bostain v. West, 11 Vet. 124,  127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492  
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186  
(1997) ("a layperson is generally not capable of opining on  
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

As indicated above, in this case, the Board finds the opinion 
of the September 2004 VA physician dispositive of the medical 
nexus question.  As the physician explained the reasons for 
his conclusions, which were based on consideration of the 
record,  the Board finds that this opinion constitutes  
competent and persuasive evidence on the matter upon which 
the claim turns.  See Prejean v. West, 13 Vet. App. 444, 448- 
49 (2000); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

Under these circumstances, the Board finds that the claim for 
service connection for the cause of the veteran's death must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007);  
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


B . DIC Benefits

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of a veteran.  38 U.S.C.A. § 1310  
(West 2002 & Supp. 2007); 38 C.F.R. § 3.5(a) (2007).  If the 
veteran's death is not determined to be service-connected, a  
surviving spouse may still be entitled to benefits.  

Pursuant to 38 U.S.C.A. § 1318(a) (West 2002 & Supp. 2007), 
benefits are payable to the surviving spouse of a deceased 
veteran in the same manner as if the death were service- 
connected.  A "deceased veteran" for the purposes of this 
provision is a veteran who died not as a result of his own 
willful misconduct, and who either was in receipt of, or 
entitled to receive, compensation at the time of death for  
service-connected disability rated as totally disabling, if 
the service-connected disability was rated as totally 
disabling for 10 or more years immediately preceding death,  
or if continuously rated as totally disabling for at least 5 
years after the veteran's separation from active service.  38  
U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (2007).  A "deceased  
veteran" also includes a former prisoner of war (POW) who  
died after September 30, 1999 with a service-connected 
disability rated totally disabling for not less than one year 
immediately preceding death.  Id.  The total rating may be 
schedular or based on unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106 
(2007).

As noted above, the veteran's combined disability rating for 
his service-connected disabilities was 80 percent and he had 
been awarded a total disability rating based on individual 
unemployability (TDIU), effective November 7, 2001.  

Thus, the veteran was considered totally disabled based on 
employability due to service-connected disability at the time 
of his death.  However, the November 7, 2001 effective date 
for the award of a TDIU does not meet the 10-year rating 
requirement preceding the veteran's death in April 2004.  
During the veteran's lifetime, he did not challenge the 
assigned effective date for the TDIU, which was awarded in 
July 2002.

Moreover, in this case, the appellant has not claimed 
entitlement to DIC, under the provisions of 38 U.S.C.A. § 
1318, based on the submission of new and material evidence to 
reopen a previously final VA decision, or argued that, but 
for the receipt of VA or military retirement pay, the veteran 
would have been entitled at the time of his death to receive 
compensation for a service-connected disability that was  
continuously rated totally disabling by schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death, or was continuously rated  
totally disabling by schedular or unemployability rating from 
the date of the veteran's discharge from service.  The Board 
also notes that neither the appellant nor her representative 
has raised a claim of clear and unmistakable error (CUE) in a  
final rating decision, pursuant to 38 C.F.R. § 3.105(a) 
(2007).  See Fugo v. Brown, 6 Vet. App. 40 (1993) and Damrel 
v. Brown, 6 Vet. App. 242 (1994) (emphasizing the pleading 
requirements for raising, and burden of proof for 
establishing, a CUE claim).

The Board further notes that neither the appellant nor her 
representative has argued that the veteran was unemployable 
due to service-connected disability prior to the November 7, 
2001 effective date for the grant of a TDIU.  In any event, 
the Board points that any such "hypothetical entitlement" 
would not provide a basis for the benefits sought under the 
governing legal authority.  

In January 2000, VA amended 38 C.F.R. § 3.22, the 
implementing regulation for 38 U.S.C.A. § 1318, to restrict 
the award of DIC benefits to cases where the veteran, during 
his or her lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time specified in 38 U.S.C.A. § 1318, or would have 
established such a right but for CUE in the adjudication of a 
claim or claims.  See 65 Fed. Reg. 3,388 (Jan, 21, 2000).   
The regulation, as amended, specifically prohibits 
"hypothetical entitlement" as an additional basis for  
establishing eligibility.  On April 5, 2002, VA also amended 
38 C.F.R. § 20.1106 to provide that there would be no  
"hypothetical" determinations under 38 U.S.C.A. § 1311(a) on 
the question of whether a deceased veteran had been totally 
disabled for 8 years prior to death so that the surviving  
spouse could qualify for the enhanced DIC benefit.  See 67  
Fed. Reg. 16,309-16,317 (April 5, 2002).  Subsequently, the  
Court held that "hypothetical entitlement" to DIC benefits 
under 38 U.S.C.A. § 1318 is allowed for claims filed prior to 
January 21, 2000, that is, the date of the VA regulation 
prohibiting "hypothetical entitlement."  Rodriguez v.  
Nicholson, 19 Vet. App. 275 (2005).  In Rodriguez v. Peake,  
511 F.3d 1147 (2008), the United States Court of Appeals for 
the Federal Circuit held that application of the amended  
regulations barring use of hypothetical entitlement theory 
for DIC claims did not have impermissible retroactive effect.

In this case, the veteran died in April 2004 and appellant's 
claim was filed in May 2004.  As such, these events occurred 
after VA's January 2000 amendment of 38  C.F.R. § 3.22-the 
implementing regulation for 38 U.S.C.A. § 1318-to restrict 
the award of DIC benefits to cases where the veteran, during 
his or her lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time required by 38 U.S.C.A. § 1318, or would have 
established such right but for CUE in the adjudication of a 
claim or claims.  

Thus, there is nothing to change the fact that the veteran, 
who died 57 years after his discharge from service (rendering 
inapplicable the 5-year provision) had no service-connected 
disability rated as totally disabling for at least 10 years 
prior to his death.  Rather, his award of a TDIU was in 
effect from November 7, 2001 until his death in April [redacted], 
2004, a total of three years, 5 months, and 12 days.  The 
evidence also does not reflect that the veteran was a POW.  

For all the foregoing reasons, the Board must conclude that 
the veteran was not a "deceased veteran" as defined in 38 
U.S.C.A. § 1318(b), and the appellant is not entitled to DIC 
benefits under 38 U.S.C.A. § 1318(a).  Hence, the claim on 
appeal must be denied. As the law is dispositive of this 
claim, it must be denied for lack of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER


Service connection for the cause of the veteran's death is 
denied.  

DIC, pursuant to the provisions of  38 U.S.C.A. § 1318, is 
denied. 



REMAND

As indicated above, in a September 2004 RO decision and 
notice letter, the RO notified the appellant of the denial of 
service connection for the cause of the veteran's death, for 
accrued benefits and for DIC benefits, pursuant to the 
provisions of 38  U.S.C.A. § 1318.  The  July 2005 NOD filed 
by the appellant's representative, on her behalf, expresses 
disagreement with the adjudicative determination made by the 
RO.  As such, in addition to the issues noted above, the 
Board finds that the NOD also encompasses the matter of the 
appellant's  entitlement to accrued benefits.

By filing an NOD, the appellant initiated appellate review of 
all three issues decided therein.  The next step in the 
appellate process is for the RO to issue to the appellant an 
SOC.  See 38 C.F.R. § 19.29 (2007); Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).  However, the October 2005 SOC 
addressed only the issues of denial of service connection for 
the cause of the veteran's death and of DIC benefits.  
Consequently, the matter of the appellant's entitlement to 
accrued benefits must be remanded to the RO for the issuance 
of a SOC.  The Board emphasizes, however, that to obtain 
appellate review of any issue not currently in appellate 
status, a perfected  appeal must be filed.  See 38 U.S.C.A. § 
7105 (West 2002 &  Supp. 2007); 38 C.F.R. §§ 20.200, 20.201, 
20.202 (2007).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

The RO should issue to the appellant and 
her representative an SOC addressing the 
appellant's entitlement to accrued 
benefits.  Along with the SOC, the RO 
must furnish to the appellant a VA Form 9  
(Appeal to Board of Veterans' Appeals), 
and afford her the applicable time period 
for perfecting an appeal as to this 
issue.

The appellant is hereby reminded that 
appellate consideration of the matter 
identified above (entitlement to accrued 
benefits) may be obtained only if a 
timely appeal is perfected.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This remand must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


